DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 15th, 2021 have been entered. Claims 1, 2, and 7-13 remain pending in the application. Applicant’s amendments to the claims have overcome the Drawing, Specification, and Claim Objections alongside the 112b Rejections and 103 Rejections previously set forth in the Non-Final Office Action mailed December 14th, 2020 and are hereby withdrawn in light of their correction. The claims are in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Remarks (pages 9-12), filed March 15th, 2021, with respect to the Drawing, Specification, and Claim Objections, alongside each and every 112b Rejection and 103 Rejection have been fully considered and are persuasive.  The Drawing, Specification, and Claim Objections alongside the 112b Rejections and 103 Rejections of December 14th, 2020 has been withdrawn. 
Particularly, it is with appreciation applicant has addressed all matters of the drawing objections to ensure a clearer disclosure of applicant’s invention, and therefore the Objections thereof are respectfully withdrawn.
With regard to 112b, Applicant has cancelled claim 5 however it is observed with appreciation applicant has remedied the confusion of the bent arm by indicating the pivoting part and the supporting part as ‘of the bent arm’ as respectively the first part and the second part thereof. Therefore, the Rejection is hereby respectfully withdrawn.
With regard to 103 Rejections, applicant has appropriately distinguished the invention over the prior art through amending the bent arms to comprise auxiliary wheels thereon. Therefore, the 103 
Allowable Subject Matter
Claims 1, 2, and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims necessitate at a minimum an electric bed, comprising: 
a base bed frame, which comprises a rectangular frame formed by a pair of longitudinal rims and a pair of transverse rims; 
a leg combination bed frame, which is hinged to the base bed frame and is capable of freely pivoting; a leg transmission mechanism supporting beam connected between the pair of longitudinal rims and parallel to the pair of transverse rims; 
a leg transmission mechanism, which comprises a first end hinged to the leg combination bed frame, a second end for receiving a driving force so as to enable the leg transmission mechanism to pivot, and a pivoting arm disposed between the first end and the second end and hinged to the leg transmission mechanism supporting beam; and 
a leg drive motor, one end thereof being hinged to the transverse rim near the leg transmission mechanism supporting beam, and the other end thereof being hinged to the second end of the leg transmission mechanism; 
wherein the electric bed further comprises: 
a head combination bed frame supporting beam connected between the pair of longitudinal rims and parallel to the pair of transverse rims and separated from the leg transmission mechanism supporting beam by a distance; 
a head combination bed frame, which is hinged to the head combination bed frame supporting beam and is capable of pivoting relative to the head combination bed frame supporting beam; 
a head transmission mechanism, which comprises a main body, a pair of bent arms symmetrically disposed and rigidly connected to two ends of the main body, and a lug for receiving a driving force so as to enable the head transmission mechanism to pivot, wherein each bent arm comprises a first end, as a pivoting part, hinged to the head combination bed frame supporting beam, and a second end, as a supporting part, resting on the head combination bed frame; and 
a head drive motor, one end thereof being hinged to the transverse rim near the head combination bed frame, and the other end thereof being hinged to the lug of the head transmission mechanism; 
wherein the head combination bed frame is provided thereon with a guide rail for guiding the supporting part of the head transmission mechanism, the supporting part being provided with a wheel and being adapted to move along the guide rail of the head combination bed frame; 
wherein an auxiliary wheel is disposed at a position on the bent arm near the main body to facilitate rolling of the wheel.
Notably, Ermalovich (U.S. Pub. No. 2014021916), Totomeier (U.S. Pub. No. 20170224559) and Abrahamsen (U.S. Pat. No. 6739004) and the combinations thereof could address the majority of features bolded and underlined in the above cited independent claim. However, the combination (nor the prior art themselves) availed an auxiliary wheel that was also attached on the particular bent arm of Ermalovich (FIGS. 1-3). Where further the roller thereof was modified to incorporate a guide such as in Abrahamsen that poses unpredictability with further modification to the combination of references. Where notably, Ermalovich possessed a concave bent arm relative to the head combination bed frame, while applicant’s clearly utilized a convex bent arm relative to the head combination bed frame. It is considered that any modification of the bent arm would render the operation of the device unpredictable as the arm appears to necessitate being recessed/concave to accommodate bowing 
Notably, Oguma et al. (U.S. Pat. No. 5862551); hereafter “Oguma” did identify an arm with two rollers thereon that slides in some form of guide or track (58; FIGS. 23A-23C). However, the arm is distinctly linear and straight. It would not attain the particulars of applicant’s invention to incorporate a linear arm that is designed to be so linear to permit the linear translation thereof in concordance with the guide/track and would therefore fail to attain every feature of applicant’s invention to simply replace the bent arm and the particular linkages of Ermalovich with Oguma. It further would not be reasonable nor predictable to merely incorporate two rollers like Oguma onto the concave bent arms of Ermalovich without further modification required thereby, as the concave bend in Ermalovich succinctly seems to prevent and requires that the bent arm, or anything the length therealong comes into contact with the head transmission bed frame. 
Further, the combination with Abrahamsen or using Oguma’s track with an auxiliary wheel along the bent arm of Ermalovich would again present unpredictability or inoperability as the track of the proposed combination would have a relatively static clearance to accept at least one wheel if the wheel (the primary wheel at the distal end of the bent arm) enters near the bottom edge of the head transmission bed frame; however, the auxiliary wheel would clearly require entry at a different distance relative/normal to the head transmission frame as can be observed in Ermalovich (between FIGS. 3 and 4), and it would further not ‘facilitate rolling of the wheel’ as the auxiliary wheel would only at most come into contact with the bottom edge of the head transmission bed frame, and would therefore fail to facilitate rolling of the wheel (the primary wheel at the distal end of the bent arm). Wherein any combination thereof would appear to either be unpredictable, unreasonable, and would require impermissible hindsight bias to achieve applicant’s invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/LUKE HALL/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/17/2021